 

Exhibit 10.4.2

 





SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT

 

SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT, dated as of January 11,
2018 (this “Second Amendment”), among PIPELINE CYNERGY HOLDINGS, LLC, a Delaware
limited liability company (“PCH”), PRIORITY INSTITUTIONAL PARTNER SERVICES LLC,
a Delaware limited liability company (“Priority Institutional”), PRIORITY
PAYMENT SYSTEMS HOLDINGS LLC, a Georgia limited liability company (“PPSH” or the
“Borrower Representative”, and PPSH, together with PCH and Priority
Institutional, the “Borrowers” and each individually, a “Borrower”), PRIORITY
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), as a
Guarantor, the other Guarantors party hereto, each 2018 Converting Lender (as
defined below) party hereto, each New 2018 Refinancing Term Lender (as defined
below) party hereto, each 2018 Incremental Term Loan Lenders party hereto, each
Revolving Credit Lender party hereto and SUNTRUST BANK, as administrative agent
under the Credit Agreement referred to below (in such capacity, including any of
its permitted successors and assigns, the “Administrative Agent”), as Collateral
Agent and as designated 2018 fronting lender (in such capacity, the “Designated
2018 Fronting Lender”). All capitalized terms used herein (including in this
preamble) and not otherwise defined herein shall have the respective meanings
provided such terms in the Credit Agreement referred to below.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrowers have entered into that certain Credit and Guaranty
Agreement, dated as of January 3, 2017, among the Borrowers, Holdings, the other
Guarantors party thereto from time to time, the lenders party thereto from time
to time (collectively, the “Lenders” and each individually, a “Lender”), and
SunTrust Bank, as Administrative Agent, an Issuing Bank, Swing Line Lender and
Collateral Agent (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time to, but not including, the date
hereof, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Borrowers wish to
amend the Credit Agreement to enable them to incur Refinancing Term Commitments
in an aggregate amount of $198,000,000.00 (the “2018 Refinancing Term
Commitments”), to (i) prepay in full all outstanding Initial Term Loans on the
2018 Refinancing Effective Date (the “Refinanced Term Loans”), (ii) pay all
accrued and unpaid interest with respect to all Initial Term Loans on the 2018
Refinancing Effective Date (as defined below) and (iii) pay all fees and
expenses incurred in connection with this Second Amendment;

 

WHEREAS, each new Lender agrees to make available 2018 Refinancing Term Loans
(as defined below) to the Borrowers on the 2018 Refinancing Effective Date on
the terms and conditions set forth herein and in an amount equal to the amount
set forth opposite its name on Exhibit A hereto (such Lender providing for 2018
Refinancing Term Loans, a “2018 Refinancing Term Lender”);

 

WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the Borrower
Representative has delivered an Incremental Loan Request to the Administrative
Agent requesting that lenders (each such lender, a “2018 Incremental Term Loan
Lender” ) make a Term Loan Increase as defined in the Credit Agreement
(hereinafter referred to as the “2018 Incremental Term Loans”) to the Borrowers
on the 2018 Incremental Amendment Effective Date (as defined below) in an
aggregate principal amount of $67,500,000 and the Administrative Agent,
Holdings, the Borrowers and each 2018 Incremental Term Loan Lender have agreed,
upon the terms and subject to the conditions hereinafter set forth, to amend the
Credit Agreement to provide for such 2018 Incremental Term Loans from the 2018
Incremental Term Loan Lenders as set forth below, which 2018 Incremental Term
Loans will be (x) added to (and constitute a part of) the Initial Term Loans and
(y) used, together with up to $3,800,000 of cash on hand, (i) to make the
Special Dividend (as defined below) and (ii) pay certain fees, premiums, costs
and expenses incurred in connection with the foregoing transactions (including,
for the avoidance of doubt, the fees and expenses related to this Second
Amendment and the other agreements, instruments and documents to be exectued and
delivered in connection with this Second Amendment and the incurrence of the
2018 Incremental Term Loans);

 





 



 

WHEREAS, the parties hereto have agreed, subject to the conditions to
effectiveness set forth in (x) Section 4(a) hereof, to amend certain terms of
the Credit Agreement to (i) reduce the Applicable Margin applicable to the
Initial Term Loans and Revolving Loans, and (ii) make certain other
modifications to the Credit Agreement set forth herein and (y) Section 4(b)
hereof, to (i) amend certain terms of the Credit Agreement to provide for the
incurrence of the 2018 Incremental Term Loans (as defined below) and (ii) permit
the making of a Restricted Payment (the “Special Dividend”) by the Borrowers in
connection with the acquisition of Capital Stock from certain equityholders by
Holdings (or a direct or indirect parent thereof); and

 

WHEREAS, pursuant to the engagement letter (the “2017 Engagement Letter”), dated
as of December 1, 2017 among Holdings and SunTrust Robinson Humphrey, Inc.
(“STRH”), STRH shall act as sole lead arranger and sole bookrunner with respect
to this Second Amendment and the 2018 Incremental Term Loans contemplated
hereby;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed that:

 

SECTION 1.          Rules of Construction. The rules of construction specified
in Section 1.03 of the Credit Agreement shall apply to this Second Amendment,
including the terms defined in the preamble and recitals hereto.

 

SECTION 2.          Refinancing Amendment.

 

(a)           Subject to the satisfaction (or waiver in writing) of the
conditions set forth in Section 4(a) hereof, the Credit Agreement is hereby
amended as follows:

 

(i)            Subject to the terms and conditions set forth herein, each 2018
Refinancing Term Lender severally agrees to make 2018 Refinancing Term Loans
available to the Borrowers on the 2018 Refinancing Effective Date in an amount
equal to the amount set forth opposite its name on Exhibit A hereto. On the 2018
Refinancing Effective Date, (x) the Refinanced Term Loans will be repaid in
full, (y) all outstanding Obligations in respect of the Refinanced Term Loans
shall have been repaid in full and (z) each Term Lender that is not also a 2018
Refinancing Term Lender will cease to be a Term Lender. It is understood and
agreed that (x) the 2018 Refinancing Term Loans being made pursuant to this
Second Amendment shall constitute “Refinancing Term Loans” as defined in the
Credit Agreement and pursuant to Section 2.25 of the Credit Agreement and (y)
the Refinanced Term Loans being refinanced shall constitute “Refinanced Debt” as
defined in the Credit Agreement and pursuant to Section 2.25 of the Credit
Agreement. The 2018 Refinancing Term Loans shall be on terms substantially
identical to the Refinanced Term Loans (including as to maturity, Guarantors,
Collateral (and ranking) and payment priority) or (taken as a whole) not more
favorable to the 2018 Refinancing Term Lenders than the terms of the Refinanced
Term Loans and such terms are set forth in the Credit Agreement and the other
Credit Documents as modified by this Second Amendment (including as to
Applicable Margin, fees and call protection).

 

2

 

 

(ii)           The Administrative Agent has notified each 2018 Refinancing Term
Lender of its allocated 2018 Refinancing Term Commitment, and each 2018
Refinancing Term Lender, by providing its 2018 Refinancing Term Commitment
and/or agreeing to the Term Loan Conversions (as defined below), as applicable,
has consented to the terms of this Second Amendment and, in the case of any New
2018 Refinancing Term Lender not a party to the Second Amendment, shall become a
party to the Credit Agreement (as amended by this Section 2 of this Second
Amendment) pursuant to one or more Assignment Agreements. On the 2018
Refinancing Effective Date, all then outstanding Refinanced Term Loans shall be
refinanced in full as follows:

 

(A)the outstanding aggregate principal amount of Refinanced Term Loans of each
Initial Term Lender which (i) is an existing Initial Term Lender under the
Credit Agreement with respect to Refinanced Term Loans immediately prior to
giving effect to this Section 2 of this Second Amendment (each, an “Existing
Lender”) and (ii) is not a 2018 Converting Lender (a Lender meeting the
requirements of the immediately preceding clauses (i) and (ii), each, a
“Non-Converting Lender”) shall be repaid in full in cash with respect to its
Refinanced Term Loans with the proceeds of the 2018 Refinancing Term Loans;

  

(B)to the extent any Existing Lender has a 2018 Refinancing Term Commitment that
is less than its full outstanding aggregate principal amount of Refinanced Term
Loans, such Existing Lender shall be repaid in full in cash in an amount equal
to the difference between the outstanding aggregate principal amount of
Refinanced Term Loans of such Existing Lender and such Existing Lender’s 2018
Refinancing Term Commitment (the “Non-Converting Portion”);

 

(C)the outstanding aggregate principal amount of Refinanced Term Loans of each
Existing Lender that has a 2018 Refinancing Term Commitment (each, a “2018
Converting Lender”) shall automatically be converted into 2018 Refinancing Term
Loans (each, a “Converted 2018 Refinancing Term Loan”) in a principal amount
equal to such 2018 Converting Lender’s outstanding Refinanced Term Loans less an
amount equal to such 2018 Converting Lender’s Non-Converting Portion of such
2018 Converting Lender’s Refinanced Term Loans, if any (the “Term Loan
Conversion”); and

 

(D)

(1) each Person that is either a Non-Converting Lender or is not an Existing
Lender, in each case, with a 2018 Refinancing Term Commitment (each, a “New 2018
Refinancing Term Lender”) and (2) each 2018 Converting Lender with a 2018
Refinancing Term Commitment in an amount in excess of the outstanding aggregate
principal amount of Refinanced Term Loans of such 2018 Converting Lender (any
such difference as to such 2018 Converting Lender, a “New 2018 Refinancing Term
Commitment”), agrees to make to the Borrowers a new Term Loan (each, a “New 2018
Refinancing Term Loan” and, collectively, the “New 2018 Refinancing Term Loans”
and, together with the Converted 2018 Refinancing Term Loans, the “2018
Refinancing Term Loans”) in a principal amount equal to such New 2018
Refinancing Term Lender’s 2018 Refinancing Term Commitment  or such 2018
Converting Lender’s New 2018 Refinancing Term Commitment, as the case may be, on
the 2018 Refinancing Effective Date.



 

3

 

 

(iii)          Each 2018 Refinancing Term Lender hereby agrees to “fund” its
2018 Refinancing Term Loans in an aggregate principal amount equal to such 2018
Refinancing Term Lender’s 2018 Refinancing Term Commitment as follows:

 

(A)each 2018 Converting Lender shall fund its Converted 2018 Refinancing Term
Loans to the Borrowers by converting its then outstanding principal amount of
Refinanced Term Loans (other than such 2018 Converting Lender’s Non-Converting
Portion, if any) into a Converted 2018 Refinancing Term Loan in an equal
principal amount as provided in clause (ii)(C) above;

  

(B)(1) each 2018 Converting Lender with a New 2018 Refinancing Term Commitment
shall fund in cash an amount equal to its New 2018 Refinancing Term Commitment
to the Designated 2018 Fronting Lender and (2) each New 2018 Refinancing Term
Lender that is not a party to this Second Amendment shall fund in cash an amount
equal to its 2018 Refinancing Term Commitment to the Designated 2018 Fronting
Lender; and

 

(C)(1) each New 2018 Refinancing Term Lender that is a party to the Second
Amendment shall fund in cash to the Borrowers an amount equal to such New 2018
Refinancing Term Lender’s 2018 Refinancing Term Commitment and (2) the
Designated 2018 Fronting Lender shall fund in cash to the Borrowers, on behalf
of each 2018 Converting Lender with a New 2018 Refinancing Term Commitment and
each New 2018 Refinancing Term Lender that is not a party to this Second
Amendment with a 2018 Refinancing Term Commitment an amount equal to (1) in the
case of a 2018 Converting Lender, such 2018 Converting Lender’s New 2018
Refinancing Term Commitment or (2) in the case of a New 2018 Refinancing Term
Lender that is not a party to this Second Amendment, such New 2018 Refinancing
Term Lender’s 2018 Refinancing Term Commitment.

 

(iv)         The Converted 2018 Refinancing Term Loans subject to the Term Loan
Conversion shall be allocated ratably to the outstanding Borrowings of
Refinanced Term Loans (based upon the relative principal amounts of Borrowings
of Refinanced Term Loans subject to different Interest Periods immediately prior
to giving effect thereto). Each resulting “borrowing” of Converted 2018
Refinancing Term Loans shall constitute a new “Borrowing” under the Credit
Agreement and be subject to the same Interest Period applicable to the Borrowing
of Refinanced Term Loans to which it relates, which Interest Period shall
continue in effect until such Interest Period expires and a new Type of
Borrowing is selected in accordance with the provisions of Section 2.02 of the
Credit Agreement. New 2018 Refinancing Term Loans shall be initially incurred
pursuant to a single “borrowing” of LIBOR Rate Loans which shall be allocated to
the outstanding “deemed” Borrowing of Converted 2018 Refinancing Term Loans on
the 2018 Refinancing Effective Date. Each such “borrowing” of New 2018
Refinancing Term Loans shall (i) be added to (and made a part of) the related
deemed Borrowing of Converted 2018 Refinancing Term Loans and (ii) be subject to
(x) an Interest Period which commences on the 2018 Refinancing Effective Date
and ends on the last day of the Interest Period applicable to the related deemed
Borrowing of Converted 2018 Refinancing Term Loans to which it is added and (y)
the same LIBOR Rate applicable to such deemed Borrowing of Converted 2018
Refinancing Term Loans to which it is added. 

 



4

 



 

(v)          The Borrowers shall pay in cash (x) on the 2018 Refinancing
Effective Date, all accrued but unpaid interest owing with respect to the
Refinanced Term Loans through the 2018 Refinancing Effective Date and (y) within
fifteen (15) days of written request by each Non- Converting Lender and each
2018 Converting Lender with a Non-Converting Portion, any loss, expense or
liability due under Section 2.17(c) of the Credit Agreement (it being understood
that existing Interest Periods of the Refinanced Term Loans held by 2018
Refinancing Term Lenders prior to the 2018 Refinancing Effective Date shall
continue on and after the 2018 Refinancing Effective Date pursuant to preceding
clause (iv) and shall accrue interest in accordance with Section 2.07 of the
Credit Agreement on and after the 2018 Refinancing Effective Date).
Notwithstanding anything to the contrary in clause (y) of the immediately
preceding sentence, each 2018 Converting Lender hereby waives any entitlement or
claim to any loss, expense or liability due under Section 2.17(c) of the Credit
Agreement with respect to the repayment or conversion of the Refinanced Term
Loans it holds as an Existing Lender, which have been replaced or repaid with
2018 Refinancing Term Loans on the 2018 Refinancing Effective Date.

 

(vi)         Each 2018 Refinancing Term Lender and the Administrative Agent
acknowledge that all notice requirements set forth in the Credit Agreement with
respect to the refinancing contemplated by this Second Amendment have been
satisfied and that this Section 2 of this Second Amendment constitutes a
Refinancing Amendment in accordance with Section 2.25 of the Credit Agreement.

 

(vii)        Promptly following the 2018 Refinancing Effective Date, all Notes,
if any, evidencing the Refinanced Term Loans shall be cancelled and returned to
the Borrower Representative, and any 2018 Refinancing Term Lender may request
that its 2018 Refinancing Term Loans be evidenced by a Note pursuant to Section
2.06(c) of the Credit Agreement.

 

(viii)       Notwithstanding anything to the contrary contained in the Credit
Agreement, all proceeds of the New 2018 Refinancing Term Loans (if any) will be
used solely to repay the outstanding principal amount of Refinanced Term Loans
of Non-Converting Lenders (if any) and outstanding principal amount of
Refinanced Term Loans of 2018 Converting Lenders in an amount equal to any
applicable Non-Converting Portion (if any) of such 2018 Converting Lenders’
Refinanced Term Loans, in each case, on the 2018 Refinancing Effective Date.

 

(ix)          On the 2018 Refinancing Effective Date (after giving effect to
this Section 2 of this Second Amendment), the aggregate outstanding principal
amount of the 2018 Refinancing Term Loans shall be $198,000,000.

 

(x)           Immediately after giving effect to the incurrence of the 2018
Refinancing Term Loans, in accordance with Section 10.05 of the Credit
Agreement, the Credit Agreement is hereby amended as follows:

 

(A)Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Applicable Margin” as follows:       ““Applicable
Margin” means a percentage per annum equal to: (i) with respect to Initial Term
Loans, (A) in the case of LIBOR Rate Loans, 5.00% per annum and (B) in the case
of Base Rate Loans, 4.00% per annum; and (ii) with respect to Revolving Loans,
Swing Line Loans (which are to be maintained solely as Base Rate Loans), unused
Revolving Commitments and Letter of Credit fees, (A) for LIBOR Rate Loans and
Letter of Credit fees, 5.00% per annum, (B) for Base Rate Loans, 4.00% per annum
and (C) for unused commitment fees, 0.50%. Notwithstanding the foregoing, (w)
the Applicable Margin in respect of any Class of Extended Revolving Credit
Commitments or any Extended Term Loans or Revolving Loans or Swing Line Loans
made pursuant to any Extended Revolving Credit Commitments shall be the
applicable percentages per annum set forth in the relevant Extension Amendment,
(x) the Applicable Margin in respect of any Class of Incremental Term Loans
shall be the applicable percentages per annum set forth in the relevant
Incremental Amendment, (y) the Applicable Margin in respect of any Class of
Refinancing Revolving Credit Commitments, any Class of Refinancing Revolving
Loans or any Class of Refinancing Term Loans shall be the applicable percentages
per annum set forth in the relevant Refinancing Amendment and (z) in the case of
the Term Loans and any Class of Incremental Term Loans, the Applicable Margin
shall be increased as, and to the extent, necessary to comply with the
provisions of Sections 2.24, 6.01(u), 6.01(w) and 6.01(x).”

 



 

5

 



 

(B)Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:       ““2018
Incremental Amendment Effective Date” shall have the meaning specified in the
Second Amendment.”       ““2018 Refinancing Effective Date” shall have the
meaning specified in the Second Amendment.”       ““2018 Refinancing Term
Lender” shall have the meaning specified in the Second Amendment.”    
  ““Designated 2018 Fronting Lender” shall have the meaning specified in the
Second Amendment.”       ““Refinanced Term Loans” has the meaning specified in
the Second Amendment.”       ““Second Amendment” means that certain Second
Amendment to the Credit and Guaranty Agreement, dated as of January 11, 2018,
among the Borrowers, Holdings, the other Guarantors party thereto, the 2018
Converting Lenders party thereto, the 2018 Refinancing Term Lenders party
thereto, the 2018 Incremental Term Loan Lenders party thereto, the Revolving
Credit Lender, the Administrative Agent, Collateral Agent and the Designated
2018 Fronting Lender.”       ““Special Dividend” has the meaning set forth in
the Second Amendment.”

 



6

 

 

(C)Section 2.10(f) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

“(f)          In connection with any Repricing Transaction consummated on or
prior to the six (6) month anniversary of the 2018 Refinancing Effective Date,
the Borrowers shall pay to each Term Lender a fee equal to its Pro Rata Share of
the Repricing Premium.”

 

(D)Section 5.19 of the Credit Agreement is hereby amended by inserting the
following new clause (f) at the end thereof:

 

“(f)          The 2018 Refinancing Term Loans shall be used by the Borrowers to
(i) repay in full all outstanding Initial Term Loans on the 2018 Refinancing
Effective Date, (ii) pay all accrued and unpaid interest in respect of such
Initial Term Loans and (iii) pay all fees and expenses incurred in connection
therewith.”

 

(E)Section 6.05(a)(v) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“(v)         so long as no Event of Default shall have occurred and be
continuing or shall be caused thereby, any Borrower and its Restricted
Subsidiaries may make Restricted Payments or otherwise transfer funds to
Holdings utilized for the repurchase, redemption or other acquisition or
retirement for value of any Capital Stock of Holdings held by any current or
former officer, director, employee or consultant of such Borrower or any of its
Restricted Subsidiaries, or his or her estate, spouse, former spouse, or family
member (or for the payment of principal or interest on any Indebtedness issued
in connection with such repurchase, redemption or other acquisition) in each
case, pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement or benefit plan of any kind;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Capital Stock in any Fiscal Year may not exceed the greater
of (x) $6,000,000 and (y) 12.5% of Consolidated Adjusted EBITDA determined at
the time of incurrence of such repurchase, redemption, acquisition or retirement
of Capital Stock (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period;”

 

(F)Section 6.05(a)(vii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“(vii)       on or within three Business Days of the 2018 Incremental Amendment
Effective Date, the Borrowers may make the Special Dividend using the net cash
proceeds of the 2018 Incremental Term Loans and cash on hand to Holdings (or a
direct or indirect parent thereof) to repurchase Capital Stock from certain
equityholders in an aggregate amount not to exceed $70,000,000 so long as no
Default or Event of Default shall have occurred and be continuing or shall be
caused thereby;”

 

7

 

 

SECTION 3.           Incremental Amendment.

 

(a)           Subject to the satisfaction (or waiver in writing) of the
conditions set forth in Section 4(b) hereof, each 2018 Incremental Term Loan
Lender on the 2018 Incremental Amendment Effective Date hereby severally agrees
to provide the 2018 Incremental Term Loan Commitments. Each 2018 Incremental
Term Loan Commitment provided pursuant to this Section 3 of this Second
Amendment shall be subject to all of the terms and conditions set forth in the
Credit Agreement, including, without limitation, Sections 2.01(a)(ii) and 2.24
thereof. The 2018 Incremental Term Loan Lenders party hereto, the Administrative
Agent and each Credit Party agree that this Section 3 of this Second Amendment
is necessary and appropriate, in each of their reasonable opinions, to effect
the provisions of Section 2.24 of the Credit Agreement and shall constitute an
“Incremental Amendment” pursuant to and in accordance with Section 2.24(f) of
the Credit Agreement.

 

(b)           Upon the occurrence of the 2018 Incremental Amendment Effective
Date, each 2018 Incremental Term Loan Lender party hereto (i) shall be obligated
to make the 2018 Incremental Term Loans as provided in this Section 3 of this
Second Amendment on the terms, and subject to the conditions, set forth in this
Second Amendment and (ii) to the extent provided in this Second Amendment, shall
have the rights and obligations of a Lender thereunder and under the other
applicable Credit Documents.

 

(c)           Each Borrower acknowledges and agrees that (i) all 2018
Incremental Term Loans made pursuant to this Section 3 of this Second Amendment
constitute and form part of the Obligations, (ii) it shall be liable for all
Obligations with respect to all 2018 Incremental Term Loans made pursuant to
this Section 3 of this Second Amendment and (iii) all such Obligations
(including all such 2018 Incremental Term Loans) shall be entitled to the
benefits of the Collateral Documents and each Guaranty.

 

(d)           The 2018 Incremental Term Loan Commitments of the 2018 Incremental
Term Loan Lenders shall automatically terminate upon the funding of the 2018
Incremental Term Loan Lenders on the 2018 Incremental Amendment Effective Date.

 

(e)          The definition of “Initial Term Loans” is hereby amended and
restated in its entirety as follows:

 

““Initial Term Loans” shall mean (a) prior to the 2018 Incremental Amendment
Effective Date and the making of the 2018 Incremental Term Loans pursuant to the
Second Amendment, an extension of term loans made by the Term Lenders to the
Borrowers pursuant to Section 2.01(a) on the Closing Date and (b) on and after
the 2018 Incremental Amendment Effective Date and upon the making of the 2018
Incremental Term Loans pursuant to the Second Amendment, the term loans
referenced in the immediately preceding clause (a) and the 2018 Incremental Term
Loans made pursuant to, and as defined in, the Second Amendment.”

 

(f)           The definition of “Term Loan Commitment” is hereby amended and
restated in its entirety as follows:

 

““Term Loan Commitment” means the commitment of a Lender to make any Term Loan
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.12 or Section 2.13 and (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Term Lender pursuant to an Assignment
Agreement, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv)
an Extension Amendment. The aggregate amount of the Term Loan Commitments as of
the Closing Date is $200,000,000. The aggregate amount of Term Loan Commitments
as of the 2018 Incremental Amendment Effective Date is $67,500,000. The amount
of each Lender’s Term Loan Commitment, if any, is set forth on Appendix A or in
the applicable Assignment Agreement, Incremental Amendment, Extension Amendment
or Refinancing Amendment pursuant to which such Lender shall have assumed,
increased or decreased its Term Loan Commitment, as the case may be.” 

 



8

 



 

(g)           Section 1.01 of the Credit Agreement is hereby amended by
inserting the following definitions in appropriate alphabetical order:

 

““2018 Incremental Term Loan Commitments” means, as to each 2018 Incremental
Term Loan Lender, its obligation to make 2018 Incremental Term Loans to the
Borrowers on the 2018 Incremental Amendment Effective Date, in the amount set
forth opposite the 2018 Incremental Term Loan Lender’s name on Exhibit B to the
Second Amendment.”

 

““2018 Incremental Term Loan Lender” means, at any time, any Lender that has a
2018 Incremental Term Loan Commitment or a 2018 Incremental Term Loan at such
time.”

 

““2018 Incremental Term Loans” has the meaning set forth in the Second
Amendment.”

 

(h)           Section 2.11(a)(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(a)          Term Loans.

 

(i) Borrowers (on a joint and several basis) shall repay to Administrative Agent
for the ratable account of the Appropriate Lenders (A) on the last Business Day
of each March, June, September and December, commencing with March 31, 2018, an
aggregate principal amount equal to $670,455.00 (in each case, which payments
shall be adjusted from time to time as a result of the application of
prepayments in accordance with Sections 2.12, 2.13 and 10.05(c)(iv)), together,
in each case, with accrued and unpaid interest on the principal amount to be
paid to but excluding the date of such payment and (B) on the Maturity Date for
such Class of Initial Term Loans, the aggregate principal amount of all Initial
Term Loans of such Class outstanding on such date.”

 

(i)           The parties hereto acknowledge and agree that for purposes of
calculating the Yield on Initial Term Loans pursuant to Section 2.24(e)(iii) of
the Credit Agreement, the 2018 Incremental Term Loans and the Initial Term Loans
incurred on the Closing Date shall be deemed to have an identical Yield equal to
the Yield then in effect with respect to the Initial Term Loans incurred on the
Closing Date, notwithstanding the differential in the upfront fees or original
issue discount paid to any Additional Lender in respect of any 2018 Incremental
Term Loans on the 2018 Incremental Amendment Effective Date and the Initial Term
Lenders in respect of the Initial Term Loans on the Closing Date. 

 



9

 

  

SECTION 4.          Conditions of Effectiveness of this Second Amendment.

 

(a)          The Refinancing Amendment shall become effective (the “2018
Refinancing Effective Date”) immediately when the following conditions in this
Section 4(a) shall have been satisfied (or waived by the parties hereto, which
waiver may be concurrent with the satisfaction of the other conditions specified
below):

 

(i)           There shall have been delivered to Administrative Agent from
Holdings, the Borrower Representative, each other Credit Party, each 2018
Converting Lender, each 2018 Refinancing Term Lender, each Revolving Credit
Lender, each 2018 Incremental Term Loan Lender and the Designated 2018 Fronting
Lender, an executed counterpart of this Second Amendment on the 2018 Refinancing
Effective Date.

 

(ii)          The Administrative Agent shall have received a fully executed
Funding Notice, in accordance with the requirements of Section 2.02(a) of the
Credit Agreement.

 

(iii)         The Administrative Agent shall have received a Note or Notes duly
executed by the Borrowers in favor of any Lender requesting the same at least
two (2) Business Days prior to the 2018 Refinancing Effective Date.

 

(iv)         The Borrower Representative shall have delivered to the
Administrative Agent a certificate of each Credit Party dated as of the 2018
Refinancing Effective Date signed by an Authorized Officer of such Credit Party
certifying that the conditions in Section 4(a)(viii) hereof and those set forth
in Section 2.25 of the Credit Agreement have been satisfied as of the 2018
Refinancing Effective Date.

 

(v)          The Administrative Agent shall have received:

 

(A)

a certificate of the secretary or assistant secretary on behalf of each Credit
Party dated the 2018 Refinancing Effective Date, certifying (A) that attached
thereto is a satisfactory copy of each Organizational Document of each Credit
Party, as applicable, and, to the extent applicable, certified as of a recent
date by the appropriate governmental official of the state of its organization;
(B) as to the signature and incumbency of the officers of such Person executing
this Second Amendment or any other document or instrument delivered in
connection therewith on behalf of such Credit Party (together with a
certification by another officer or authorized Person as to the signature and
incumbency of the Person executing the certificate in this clause (v)(A)); (C)
that attached thereto is a true and complete copy of resolutions of the board of
directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Second Amendment,
certified as of the 2018 Refinancing Effective Date by its secretary or an
assistant secretary as being in full force and effect without modification,
rescission or amendment; and (D) as to the good standing certificate (or
certificate of similar effect or purpose) from the applicable Governmental
Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation, each dated a recent date prior to the 2018 Refinancing Effective
Date; provided that in the case of the immediately preceding clauses (A) and
(B), such documents shall not be required to be delivered if such certificate
includes a certification by such officer that the applicable Organizational
Document delivered to the Administrative Agent in connection with the funding of
Initial Term Loans on the Closing Date remains in full force and effect and have
not been amended, modified, revoked or rescinded since the Closing Date; and 

 



10

 





 

(B)a “bring down” good standing certificate dated as of the 2018 Refinancing
Effective Date, as reasonably required by Administrative Agent.

 

(vi)         The Administrative Agent shall have received, on behalf of itself,
the Collateral Agent, the 2018 Refinancing Term Lenders and the 2018 Incremental
Term Loan Lenders, a customary opinion of Schulte Roth & Zabel LLP, counsel to
the Credit Parties, as to matters of New York and Delaware law with respect to
the Credit Parties, and Maynard Cooper & Gale, P.C., special Georgia counsel for
the Credit Parties, in each case, dated as of the 2018 Refinancing Effective
Date and addressed to the Administrative Agent, Collateral Agent and each 2018
Refinancing Term Lender, in form and substance reasonably satisfactory to
Administrative Agent and covering matters concerning the Credit Parties and the
Credit Documents as Administrative Agent may reasonably request (and as each
Credit Party hereby instructs such counsel to deliver such opinions to the
Administrative Agent and the 2018 Refinancing Term Lenders).



 

(vii)        Contemporaneous with the 2018 Refinancing Effective Date, the
Borrowers shall pay all fees and expenses due to the Lead Arranger and the
Administrative Agent related to the Refinancing Amendment (including invoiced
reasonable and out-of-pocket legal fees and expenses of one counsel to the Lead
Arranger and the Administrative Agent) and required to be paid pursuant to this
Second Amendment and the 2017 Engagement Letter, to the extent invoiced at least
one (1) Business Day prior to the Second Amendment Effective Date (except as
otherwise reasonably agreed by the Borrower Representative).

 

(viii)       The representations and warranties contained in this Second
Amendment and in the other Credit Documents shall be true and correct in all
material respects on and as of the 2018 Refinancing Effective Date to the same
extent as though made on and as of that date (unless any such representation and
warranty is qualified as to materiality or Material Adverse Effect, in which
case such representation and warranty shall be true and correct in all
respects), except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date (unless any such representation and warranty is qualified as to
materiality or Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects).

 

(ix)          Concurrently with the making of the 2018 Refinancing Term Loans,
the Borrowers shall have paid to the Administrative Agent for the account of
each Lender with outstanding Initial Term Loans on, and immediately prior to,
the 2018 Refinancing Effective Date all accrued but unpaid interest owing with
respect to such Initial Term Loans to the 2018 Refinancing Effective Date.

 

11

 

 

(x)            Concurrently with the incurrence of the 2018 Refinancing Term
Loans, all outstanding Initial Term Loans as of the 2018 Refinancing Effective
Date (immediately prior to giving effect thereto) shall have been repaid.

 

(b)           The Incremental Amendment shall become effective (the “2018
Incremental Amendment Effective Date”) immediately when the following conditions
in this Section 4(b) shall have been satisfied (or waived by the parties hereto,
which waiver may be concurrent with the satisfaction of the other conditions
specified below):

 

(i)             The Administrative Agent shall have received a fully executed
Funding Notice, in accordance with the requirements of Section 2.02(a) of the
Credit Agreement.

 

(ii)            The Administrative Agent shall have received a Note or Notes
duly executed by the Borrowers in favor of each 2018 Incremental Term Loan
Lender requesting the same at least two (2) Business Days prior to the 2018
Incremental Amendment Effective Date.

 

(iii)           The Borrower Representative shall have delivered to the
Administrative Agent a certificate of each Credit Party dated as of the 2018
Incremental Amendment Effective Date signed by an Authorized Officer of such
Credit Party certifying that the conditions in Section 4(b)(v), (b)(vi) and
(b)(vii) hereof and those set forth in Section 2.24 of the Credit Agreement have
been satisfied as of the 2018 Incremental Amendment Effective Date.

 

(iv)          The Administrative Agent shall have received a Solvency
Certificate in the form of Exhibit G-2 of the Credit Agreement, dated as of the
2018 Refinancing Effective Date and signed by an Authorized Officer of Holdings,
and in form, scope and substance reasonably satisfactory to Administrative
Agent, with appropriate attachments and demonstrating that after giving effect
to the consummation of Section 3 of this Second Amendment on the 2018
Incremental Amendment Effective Date, the Credit Parties, on a consolidated
basis, are and will be Solvent.

 

(v)            As of the 2018 Incremental Amendment Effective Date, after giving
Pro Forma Effect to the making of the 2018 Incremental Term Loans pursuant to
Section 3 of this Second Amendment, the First Lien Net Leverage Ratio,
calculated as of the last day of the most recently ended Test Period and without
“netting” the Cash proceeds of any such Indebtedness, does not, and will not,
exceed 4.25:1.00.

 

(vi)          The representations and warranties contained in this Second
Amendment and in the other Credit Documents shall be true and correct in all
material respects on and as of the 2018 Incremental Amendment Effective Date to
the same extent as though made on and as of that date (unless any such
representation and warranty is qualified as to materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects), except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date (unless any such representation and warranty is qualified
as to materiality or Material Adverse Effect, in which case such representation
and warranty shall be true and correct in all respects).

 

(vii)         As of such 2018 Incremental Amendment Effective Date, no event
shall have occurred and be continuing or would result from the consummation of
Section 3 of this Second Amendment and the incurrence of 2018 Incremental Term
Loans that would constitute a Default or an Event of Default.

 

12

 

 

(viii)        The Borrowers shall have paid to the Administrative Agent for the
ratable benefit of each 2018 Incremental Term Loan Lender, an upfront fee in an
amount up to 0.50% of the aggregate amount of 2018 Incremental Term Loans held
by such 2018 Incremental Term Loan Lender on the 2018 Incremental Amendment
Effective Date, with each such payment to be earned by, and payable to, each
such Lender on the 2018 Incremental Amendment Effective Date. At the option of
the Lead Arranger, this upfront fee may be structured as original issue
discount.

 

(ix)           Concurrently with the funding of the 2018 Incremental Term Loans,
the Borrowers shall have paid to the Administrative Agent for the account of
each Term Lender with outstanding Initial Term Loans on, and immediately prior
to, the 2018 Incremental Amendment Effective Date, all accrued but unpaid
interest owing with respect to such Initial Term Loans through the 2018
Incremental Amendment Effective Date.

 

(x)            Contemporaneous with the 2018 Incremental Amendment Effective
Date, the Borrowers shall pay all fees and expenses due to the Lead Arranger and
the Administrative Agent related to the Incremental Amendment (including
invoiced reasonable and out-of-pocket legal fees and expenses of one counsel to
the Lead Arranger and the Administrative Agent) and required to be paid pursuant
to this Second Amendment and the 2017 Engagement Letter, to the extent invoiced
at least one (1) Business Day prior to the 2018 Incremental Amendment Effective
Date (except as otherwise reasonably agreed by the Borrower Representative).

 

(xi)           The Administrative Agent shall have received a copy of the
amendment to the Subordinated Credit Agreement (the “Subordinated Credit
Agreement Amendment”), in form and substance reasonably satisfactory to the
Administrative Agent.

 

(xii)          The effectiveness of the Subordinated Credit Agreement Amendment
shall have occurred or shall occur concurrently with the 2018 Incremental
Amendment Effective Date.

 

SECTION 5.          Representations and Warranties. To induce the other parties
hereto to enter into this Second Amendment, each Credit Party represents and
warrants to each other party party to this Second Amendment, as of the 2018
Refinancing Effective Date or the 2018 Incremental Amendment Effective Date, as
applicable, that:

 

(a)            each Credit Party party hereto has all requisite power and
authority to execute, deliver and perform its obligations under this Second
Amendment and the Credit Agreement (as amended by this Second Amendment), in
each case, to which it is a party and to carry out the transactions contemplated
thereby;

 

(b)           the execution, delivery and performance of this Second Amendment
has been duly authorized by all necessary action on the part of each Credit
Party that is a party thereto;

 

(c)            this Second Amendment has been duly executed and delivered by
each Credit Party that is a party thereto and is the legally valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability;

 

(d)           each of the representations and warranties set forth in the Credit
Agreement and in the other Credit Documents is true and correct in all material
respects on and as of the 2018 Refinancing Effective Date or the 2018
Incremental Amendment Effective Date, as applicable, with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
however, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and

 



13

 

 

 

(e)            the execution, delivery and performance by such Credit Party of
this Second Amendment will not conflict with or contravene the terms of the
Credit Agreement.

 

SECTION 6.          Consent.

 

(a)            The Borrower Representative and the Administrative Agent hereby
consent to the assignment of any 2018 Refinancing Term Loans or 2018 Incremental
Term Loans pursuant to and in connection with the terms of this Second Amendment
to the extent such consent would be required under Section 10.06 of the Credit
Agreement for an assignment of 2018 Refinancing Term Loans or 2018 Incremental
Term Loans to any Eligible Assignee, in each case, to the extent disclosed to
the Borrower Representative and the Administrative Agent prior to the date
hereof. The Borrower Representative hereby consents to the Administrative
Agent’s use of the signature page attached hereto as Exhibit C in connection
with the assignments to Eligible Assignees previously disclosed to the Borrower
Representative in accordance with the immediately preceding sentence and the
Administrative Agent may affix such signature page to each Assignment Agreement
that relates to such assignments.

 

(b)            The Administrative Agent consents to the assignment of 2018
Refinancing Term Loans or 2018 Incremental Term Loans pursuant to and in
connection with the terms of this Second Amendment to the extent such consent
would be required under Section 10.06 of the Credit Agreement for an assignment
of 2018 Refinancing Term Loans or 2018 Incremental Term Loans, as applicable, to
an Eligible Assignee and to use the signature page attached hereto as Exhibit D
in connection with such assignments and that such signature page may be affixed
to each applicable Assignment Agreement.

 

SECTION 7.          Limited Amendment. Each Credit Party party hereto hereby
agrees that with respect to each Credit Document to which it is a party, after
giving effect to this Second Amendment, this Second Amendment is limited to the
matters specified herein and shall not constitute a modification, acceptance or
waiver of any other provision of the Credit Agreement or any other Credit
Document.

 

SECTION 8.          Reaffirmation.

 

(a)            To induce the parties hereto to enter into this Second Amendment,
each of the Credit Parties hereby acknowledges and reaffirms its obligations
under each Credit Document to which it is a party, including, without
limitation, any grant, pledge or collateral assignment of a lien or security
interest, as applicable, contained therein, in each case, as amended, restated,
supplemented or otherwise modified prior to or as of the date hereof. Each
Borrower acknowledges and agrees that each of the Credit Documents to which it
is a party or otherwise bound shall continue in full force and effect, that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Second Amendment.

 

(b)            In furtherance of the foregoing Section 8(a), each Credit Party,
in its capacity as a Guarantor under any Guaranty to which it is a party (in
such capacity, each a “Reaffirming Loan Guarantor”), reaffirms its guarantee of
the Guaranteed Obligations under the terms and conditions of such Guaranty and
agrees that such Guaranty remains in full force and effect to the extent set
forth in such Guaranty and after giving effect to this Second Amendment. Each
Reaffirming Loan Guarantor hereby confirms that it consents to the terms of this
Second Amendment and the Credit Agreement. Each Reaffirming Loan Guarantor
hereby (i) confirms that each Credit Document to which it is a party or is
otherwise bound will continue to guarantee to the fullest extent possible in
accordance with the Credit Documents, the payment and performance of the
Guaranteed Obligations, including, without limitation, the payment and
performance of all such applicable Guaranteed Obligations that are joint and
several obligations of each Guarantor now or hereafter existing; (ii)
acknowledges and agrees that its Guaranty and each of the Credit Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Second Amendment; and (iii) acknowledges, agrees and warrants for the benefit of
the Administrative Agent, the Collateral Agent and each Secured Party that there
are no rights of set-off or counterclaim, nor any defenses of any kind, whether
legal, equitable or otherwise, that would enable such Reaffirming Loan Guarantor
to avoid or delay timely performance of its obligations under the Credit
Documents.

 





14

 

 

(c)           In furtherance of the foregoing Section 8(a), each of the Credit
Parties that is party to any Collateral Document, in its capacity as a Grantor
(as defined in such Collateral Document) under such Collateral Document (in such
capacity, each a “Reaffirming Grantor”), hereby acknowledges that it has
reviewed and consents to the terms and conditions of this Second Amendment and
the transactions contemplated hereby. In addition, each Reaffirming Grantor
reaffirms the security interests granted by such Reaffirming Grantor under the
terms and conditions of the Pledge and Security Agreement and each other Credit
Document (in each case, to the extent a party thereto) to secure the Obligations
and agrees that such security interests remain in full force and effect. Each
Reaffirming Grantor hereby (i) confirms that each Collateral Document to which
it is a party or is otherwise bound and all Collateral encumbered thereby will
continue to secure, to the fullest extent possible in accordance with the
Collateral Documents, the payment and performance of the Obligations, as the
case may be, including, without limitation, the payment and performance of all
such applicable Obligations that are joint and several obligations of each
Guarantor and Grantor now or hereafter existing, (ii) confirms its respective
grant to the Collateral Agent for the benefit of the Secured Parties of the
security interest in and continuing Lien on all of such Grantor’s right, title
and interest in, to and under all Collateral, in each case, whether now owned or
existing or hereafter acquired or arising and wherever located, as collateral
security for the prompt and complete payment and performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, of all applicable Obligations (including all such
Obligations as amended, reaffirmed and/or increased pursuant to this Second
Amendment), subject to the terms contained in the applicable Credit Documents,
and (iii) confirms its respective pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of each of the
Collateral Documents to which it is a party.

 

(d)          Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Second Amendment, such Guarantor
is not required by the terms of the Credit Agreement or any other Credit
Document to consent to this Second Amendment and (ii) nothing in the Credit
Agreement, this Second Amendment or any other Credit Document shall be deemed to
require the consent of such Guarantor to any future amendment, consent or waiver
of the terms of the Credit Agreement.

  

SECTION 9.          Reference to and Effect on the Credit Agreement and the
other Credit Documents.

 

(a)           On and after the 2018 Refinancing Effective Date, (i) each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by Section 2 of this Second
Amendment; (ii) each 2018 Refinancing Term Commitment shall constitute a “Term
Commitment” and a “Refinancing Term Commitment” as defined in the Credit
Agreement; (iii) each 2018 Refinancing Term Loan shall constitute a “Loan”, an
“Initial Term Loan” (other than for purposes of Section 2.01(a)(i) and Section
5.19(a) of the Credit Agreement), a “Term Loan” and a “Refinancing Term Loan” in
the Credit Agreement; (iv) each 2018 Refinancing Term Lender shall constitute a
“Lender”, an “Initial Term Lender”, an “Additional Refinancing Lender” and a
“Term Lender” as defined in the Credit Agreement and (v) this Second Amendment
shall constitute a “Refinancing Amendment”.

 



15

 



 

(b)           On and after the 2018 Incremental Amendment Effective Date, (i)
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by Section 3 of this
Second Amendment; (ii) each 2018 Incremental Term Loan shall constitute a
“Loan”, an “Incremental Term Loan”, an “Initial Term Loan” (other than for
purposes of Section 2.01(a)(i) and Section 5.19 of the Credit Agreement) and a
“Term Loan” as defined in the Credit Agreement; (iii) each 2018 Incremental Term
Loan Lender shall constitute a “Lender” and “Term Lender” as defined in the
Credit Agreement, (iv) each 2018 Incremental Term Loan Commitment shall
constitute a “Term Commitment” and an “Incremental Term Commitment” as defined
in the Credit Agreement and (v) this Second Amendment shall constitute an
“Incremental Amendment”.

 

(c)            The Credit Agreement and each of the other Credit Documents, as
specifically amended by this Second Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Credit Parties, as amended by this Second
Amendment.

 

(d)           The execution, delivery and effectiveness of this Second Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Credit Documents, nor constitute a waiver of any provision of any of the
Credit Documents.

 

(e)            On and after the effectiveness of this Second Amendment, this
Second Amendment shall constitute a “Credit Document” for all purposes of the
Credit Agreement and the other Credit Documents.

 

SECTION 10.        Miscellaneous Provisions.

 

(a)            Ratification. This Second Amendment is limited to the matters
specified herein and shall not constitute a modification, acceptance or waiver
of any other provision of the Credit Agreement or any other Credit Document.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or any other Credit Document
or instruments securing the same, which shall remain in full force and effect as
modified hereby or by instruments executed concurrently herewith.

 

(b)           Governing Law; Submission to Jurisdiction, Etc. THIS SECOND
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. Sections 10.15 and 10.16 of the Credit Agreement are
incorporated by reference herein as if such Sections appeared herein, mutatis
mutandis.

 

(c)            Severability. Section 10.11 of the Credit Agreement is
incorporated by reference herein as if such Section appeared herein, mutatis
mutandis.

 



16

 



 

(d)           Counterparts; Headings. This Second Amendment may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier, .pdf or other electronic imaging means of an executed counterpart of
a signature page to this Second Amendment shall be effective as delivery of an
original executed counterpart of this Second Amendment. The Administrative Agent
may also require that signatures delivered by telecopier, .pdf or other
electronic imaging means be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of this Second Amendment or signature delivered by telecopier,
.pdf or other electronic imaging means. Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Second Amendment.

 

(e)            Costs and Expenses. The Borrowers hereby agree to pay and
reimburse the Administrative Agent and the Lead Arranger for their respective
reasonable and documented out-of-pocket expenses in connection with the
negotiation, preparation, syndication and execution and delivery of this Second
Amendment, including without limitation, the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent and the Lead Arranger,
all in accordance with Section 10.02 of the Credit Agreement.

 

[Remainder of page intentionally blank]

 

17

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Second
Amendment as of the date first above written. 

        PIPELINE CYNERGY HOLDINGS, LLC, as a Borrower         By: /s/ John V.
Priore   Name: John V. Priore   Title: President & CEO         PRIORITY
INSTITUTIONAL PARTNER SERVICES LLC, as a Borrower         By: /s/ John V. Priore
  Name: John V. Priore   Title: President & CEO         PRIORITY PAYMENT SYSTEMS
HOLDINGS LLC, as a Borrower         By: /s/ John V. Priore   Name: John V.
Priore   Title: President & CEO         PRIORITY HOLDINGS, LLC, as a Borrower  
      By: /s/ John V. Priore   Name: John V. Priore   Title: President & CEO    
    PRIORITY PAYMENT SYSTEMS LLC, as a Guarantor         By: /s/ John V. Priore
  Name: John V. Priore   Title: President & CEO

 

[Signature Page to Priority Payment – Second Amendment to Credit Agreement]

 





 

  

        FINCOR SYSTEM LLC, as a Guarantor         By: /s/ John V. Priore   Name:
John V. Priore   Title: President & CEO         PIPELINE CYNERGY INC., as a
Guarantor         By: /s/ John V. Priore   Name: John V. Priore   Title:
President & CEO         CYNERGY HOLDINGS, LLC, as a Guarantor         By: /s/
John V. Priore   Name: John V. Priore   Title: President & CEO         CYNERGY
DATA, LLC, as a Guarantor         By: /s/ John V. Priore   Name: John V. Priore
  Title: President & CEO         PRIORITY PAYMENT EXPRESS SYSTEMS LLC, as a
Guarantor         By: /s/ John V. Priore   Name: John V. Priore   Title:
President & CEO

 

[Signature Page to Priority Payment – Second Amendment to Credit Agreement]

 





 



        SUNTRUST BANK, as the Administrative Agent, Collateral Agent, a Lender
and Designated 2018 Fronting Lender         By: /s/ Andrew Johnson  
Name:  Andrew Johnson   Title:    Director

 

[Signature Page to Priority Payment – Second Amendment to Credit Agreement]

 





 





       

AB PRIVATE CREDIT INVESTORS MIDDLE MARKET DIRECT LENDING FUND, L.P., as a New
2018 Refinancing Term Lender 

By: AB Private Credit Investors Middle Market Direct Lending Fund G.P. L.P., its
General Partner 

        By: /s/ Kevin Alexander   Name:   Kevin Alexander   Title:     Vice
President        

ADDINGTON SQUARE PRIVATE CREDIT FUND, L.P., as a New 2018 Refinancing Term
Lender 

By: Addington Square Private Credit Fund, G.P., its General Partner 

        By: /s/ Jeremy Erlich   Name:   Jeremy Erlich   Title:     Director    
    AXA EQUITABLE LIFE INSURANCE COMPANY, as a New 2018 Refinancing Term Lender
        By: /s/ Kevin Alexander   Name:   Kevin Alexander  
Title:     Investment Officer

 

[Signature Page to Priority Payment – Second Amendment to Credit Agreement]

 





 



        CITIZENS BANK, N.A., as a New 2018 Refinancing Term Lender         By:
/s/ Imran Bora   Name:   Imran Bora   Title:     Director

 

[Signature Page to Priority Payment – Second Amendment to Credit Agreement]

 





 

 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER

        Cutwater 2014-I, Ltd. as a Lender         By: /s/ Joe Nelson     Name:
Joe Nelson     Title: Authorized Signatory         [For institutions requiring a
second signature line:         By:           Name:     Title:]



 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 





 

 

 

 





 



SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 



        Cutwater 2014-II, Ltd. as a Lender         By: /s/ Joe Nelson     Name:
Joe Nelson     Title: Authorized Signatory         [For institutions requiring a
second signature line:         By:           Name:     Title:]

 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 



 

 

 



 





SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 





        Cutwater 2015-I, Ltd. as a Lender         By: /s/ Joe Nelson     Name:
Joe Nelson     Title: Authorized Signatory         [For institutions requiring a
second signature line:         By:           Name:     Title:]

 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 





 

 

  

 







SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 







        DBDB Funding LLC, as a Lender         By: /s/ Avraham Dreyfuss    



Name: Avraham Dreyfuss

    Title: Chief Financial Officer         For institutions requiring a second
signature line:         By:         Name:     Title:



 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 



 

 

 





 



SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

FDF I Limited , as a Lender 

 

By: FDF I CM LLC, its collateral manager 

        By: /s/ Avraham Dreyfuss     Name: Avraham Dreyfuss     Title: Chief
Financial Officer         For institutions requiring a second signature line:  
      By:         Name:     Title:

 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 



 

 

  



 







SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

FDF II Limited , as a Lender 

 

By: FDF II CM LLC, its collateral manager 

        By: /s/ Avraham Dreyfuss     Name: Avraham Dreyfuss     Title: Chief
Financial Officer         For institutions requiring a second signature line:  
      By:         Name:     Title:

 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 



 

 

 



 





SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       



Fortress Credit BSL II Limited , as a Lender 



 



BY: FC BSL II CM LLC, its collateral manager 



        By: /s/ Avraham Dreyfuss      Name: Avraham Dreyfuss     Title: Chief
Financial Officer         For institutions requiring a second signature line:  
      By:         Name:     Title:

 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 



 

 

  



 



SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER

       



Fortress Credit BSL III Limited , as a Lender 



 



By: FC BSL III CM LLC, its collateral manager 



        By: /s/ Avraham Dreyfuss     Name: Avraham Dreyfuss     Title: Chief
Financial Officer         For institutions requiring a second signature line:  
      By:         Name:     Title:

 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 



 

 

 



 



SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER

       





Fortress Credit Opportunities III CLO LP            , as a  Lender





 





BY: FCO III CLO GP LLC, it’s General Partner 





        By: /s/ Avraham Dreyfuss     Name: Avraham Dreyfuss     Title: Chief
Financial Officer         For institutions requiring a second signature line:  
      By:         Name:     Title:



  



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 

 

 



 



 





SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER



       





Fortress Credit Opportunities V CLO Limited , as a Lender





 







BY: FCO V CLO CM LLC, its collateral manager







        By: /s/ Avraham Dreyfuss     Name: Avraham Dreyfuss     Title: Chief
Financial Officer         For institutions requiring a second signature line:  
      By:         Name:     Title:

 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 



 

 

 



 





SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER



       





Fortress Credit Opportunities VII CLO Limited , as a Lender





 







By: FCO VII CLO CM LLC, its collateral manager







        By: /s/ Avraham Dreyfuss     Name: Avraham Dreyfuss     Title: Chief
Financial Officer         For institutions requiring a second signature line:  
      By:         Name:     Title:



 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 



 

 

  



 





SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER



       







Hildene CLO I Ltd , as a Lender 







 









By: CF H-BSL MANAGEMENT LLC, its Collateral Manager

        By: /s/ Avraham Dreyfuss     Name: Avraham Dreyfuss     Title: Chief
Financial Officer         For institutions requiring a second signature line:  
      By:         Name:     Title:

 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 



 

 

 



 





SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER



       







Hildene CLO II Ltd , as a Lender 







 









By: CF H-BSL MANAGEMENT LLC, its Collateral Manager

        By: /s/ Avraham Dreyfuss     Name: Avraham Dreyfuss     Title: Chief
Financial Officer         For institutions requiring a second signature line:  
      By:         Name:     Title:

 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 



 



 

 

 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

Hildene CLO III Ltd , as a Lender 

 

By: CF H-BSL MANAGEMENT LLC, its Collateral Manager



       

By:



/s/ Avraham Dreyfuss    

Name: Avraham Dreyfuss



    Title: Chief Financial Officer         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 



[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 



 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

HILDENE CLO IV, Ltd , as a Lender

 

By: CF H-BSL MANAGEMENT LLC, its Collateral Manager



       

By:



/s/ Avraham Dreyfuss    

Name: Avraham Dreyfuss



    Title: Chief Financial Officer         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 



 



  



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

KCAP F3C SENIOR FUNDING, LLC, as a Lender 

       

By:



/s/ Daniel P. Gilligan    

Name:           Daniel P. Gilligan 





    Title:             Authorized Signatory 

      KCAP Financial, Inc. 

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 



 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

VENTURE XIII CLO, Limited , as a Lender

 

BY: its Investment Advisor



 

MJX Asset Management LLC



       

By:



/s/ John Calaba    

Name: John Calaba



    Title: Managing Director         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 



 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

VENTURE XIV CLO, Limited , as a Lender

 

By: its investment advisor



 

MJX Asset Management LLC



       

By:



/s/ John Calaba    

Name: John Calaba



    Title: Managing Director         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 



 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

VENTURE XIX CLO, Limited , as a Lender

 

By: its investment advisor



 

MJX Asset Management LLC



       

By:



/s/ John Calaba    

Name: John Calaba



    Title: Managing Director         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 



 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

VENTURE XV CLO, Limited , as a Lender

 

By: its investment advisor



 

MJX Asset Management LLC



       

By:



/s/ John Calaba    

Name: John Calaba



    Title: Managing Director         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 

 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

VENTURE XVI CLO, Limited , as a Lender

 

By: its investment advisor



 

MJX Asset Management LLC



       

By:



/s/ John Calaba    

Name: John Calaba



    Title: Managing Director         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 

 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

Venture XVII CLO, Limited , as a Lender

 

BY: its investment advisor, MJX Asset Management, LLC



       

By:



/s/ John Calaba    

Name: John Calaba



    Title: Managing Director         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 



 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

Venture XVIII CLO, Limited , as a Lender

 

By: its investment advisor



 

MJX Asset Management LLC



       

By:



/s/ John Calaba    

Name: John Calaba



    Title: Managing Director         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:



 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 

 

 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

VEnture XX CLO, Limited , as a Lender

  By: its investment advisor     MJX Asset Management LLC        

By:



/s/ John Calaba    

Name: John Calaba



    Title: Managing Director         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:



 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 

 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

VENTURE XXI CLO, Limited , as a Lender

 

By: its investment advisor



 

MJX Asset Management LLC



       

By:



/s/ John Calaba    

Name: John Calaba



    Title: Managing Director         For institutions requiring a second
signature line:  





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 

 

 



 

 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

TRALEE CLO III, LTD. , as a Lender

 

By: Par-Four Investment Management, LLC



 

As Collateral Manager



       

By:



/s/ Dennis Gorczyca    

Name: Dennis Gorczyca



    Title: Managing Director         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:



 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 

 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

AG Diversified Income Master Fund, L.P. , as a Lender

 

BY: Angelo, Gordon & Co., L.P., as Fund Advisor



       

By:



/s/ Maureen D’ Alleva    

Name: Maureen D’ Alleva



    Title: Authorized Signatory         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 

 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

AG Diversified Income Master Plus, L.P. , as a Lender

 

By: AG Diversified Income Plus GP, LLC, its General Partner



  By: Angelo, Gordon & Co., L.P., its Manager        

By:



/s/ Maureen D’ Alleva    

Name: Maureen D’ Alleva



    Title: Authorized Signatory         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:



 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement] 

 



 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

AG Global Debt Strategy Partners, L.P. , as a Lender

 

BY: Angelo, Gordon & Co., L.P., its Fund Advisor



       

By:



/s/ Maureen D’ Alleva    

Name: Maureen D’ Alleva



    Title: Authorized Signatory         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 



 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

James River Insurance Company , as a Lender

 

BY: Angelo, Gordon & Co., L.P., as Investment Manager



       

By:



/s/ Maureen D’ Alleva    

Name: Maureen D’ Alleva



    Title: Authorized Signatory         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 

 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

JRG Reinsurance Company, Ltd. , as a Lender

 

BY: Angelo, Gordon & Co., L.P., as Investment Manager



       

By:



/s/ Maureen D’ Alleva    

Name: Maureen D’ Alleva



    Title: Authorized Signatory         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:



 

 [Signature Page to Priority Payments – Second Amendment to Credit Agreement] 

 



 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

Kaiser Foundation Health Plan, Inc., as named fiduciary of the Kaiser Permanente
Group Trust , as a Lender

 

By: Angelo, Gordon & Co., L.P.,



  As Investment Manager        

By:



/s/ Maureen D’ Alleva    

Name: Maureen D’ Alleva



    Title: Authorized Signatory         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 

 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

Kaiser Foundation Hospitals , as a Lender

 

By: Angelo, Gordon & Co., L.P., as Investment Manager



       

By:



/s/ Maureen D’ Alleva    

Name: Maureen D’ Alleva



    Title: Authorized Signatory         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

 [Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 

 



 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

NORTHWOODS CAPITAL XI, LIMITED , as a Lender

 

BY: Angelo, Gordon & Co., LP As Collateral Manager



       

By:



/s/ Maureen D’ Alleva    

Name: Maureen D’ Alleva



    Title: Authorized Signatory         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]

 



 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

NORTHWOODS CAPITAL XII, LIMITED , as a Lender

 

BY: Angelo, Gordon & Co., LP As Collateral Manager



       

By:



/s/ Maureen D’ Alleva    

Name: Maureen D’ Alleva



    Title: Authorized Signatory         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

 [Signature Page to Priority Payments – Second Amendment to Credit Agreement] 

 

 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

Northwoods Capital XIV, Limited , as a Lender

 

BY: Angelo, Gordon & Co., LP



 

As Collateral Manager



       

By:



/s/ Maureen D’ Alleva    

Name: Maureen D’ Alleva



    Title: Authorized Signatory         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:

 

 [Signature Page to Priority Payments – Second Amendment to Credit Agreement] 

 

 



 



 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, AMONG OTHERS, PIPELINE CYNERGY
HOLDINGS, LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, AS A
BORROWER, PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, AS A BORROWER, PRIORITY
HOLDINGS, LLC, AS HOLDINGS, THE OTHER CREDIT PARTIES PARTY THERETO, THE LENDERS
PARTY THERETO, EACH 2018 CONVERTING LENDER PARTY THERETO, EACH 2018 REFINANCING
TERM LENDER PARTY THERETO, EACH 2018 INCREMENTAL TERM LOAN LENDER PARTY THERETO
AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT COLLATERAL AGENT, A LENDER AND
DESIGNATED 2018 FRONTING LENDER 

       

Northwoods Capital XV, Limited , as a Lender

 

By: Angelo, Gordon & Co., LP



 

As Collateral Manager



       

By:



/s/ Maureen D’ Alleva    

Name: Maureen D’ Alleva



    Title: Authorized Signatory         For institutions requiring a second
signature line:      





By:



     

Name: 



    Title:





 

[Signature Page to Priority Payments – Second Amendment to Credit Agreement]. 

 

 

